Citation Nr: 0403957	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-00 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran had verified active duty from March 1963 to March 
1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).


REMAND

The veteran contends that that he currently suffers from PTSD 
as a result of his combat experiences in Vietnam.  

The veteran's DD Form 214 notes that he served on active duty 
in the Army from March 1963 to March 1965.  In addition, the 
veteran has stated that he had additional service in the Army 
from March 1965 to March 1966, and specifically stated that 
he participated in combat operations while on active duty in 
Vietnam from September 1965 to March 1966.  

The evidence of record includes a June 1979 statement from 
the veteran's Congressman, which indicates that the veteran 
served in the Army Reserves from March 1965 to March 1969.  
The evidence of record also includes numerous buddy 
statements, which indicate that the veteran served in Vietnam 
in the 1st Cavalry Division and the 1st Squadron, 9th Cavalry 
Division, Bravo Company, in 1965.  

To date, the service department has not been able to verify 
the veteran's alleged active duty in Vietnam.  In the Board's 
opinion further development is in order to determine if the 
veteran did in fact serve in Vietnam.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.203 (2003) .

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is REMANDED  to 
the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should arrange for a field 
investigator to contact the persons who 
purportedly have provided statements 
attesting to the veteran's service in 
Vietnam and determine if the statements 
were in fact made by the identified 
authors.  

2.  If indicated, the RO should request 
the appropriate service department to 
verify all periods of the veteran's 
service, including all service in the 
Army Reserves and any periods of ACDUTRA.  
In addition, the RO should arrange for an 
exhaustive search for all service 
personnel records for the veteran during 
all periods of service, including 
ACDUTRA, to include military occupational 
specialty, decorations awarded, unit 
assignments and duty locations.  The 
efforts to obtain such records should be 
documented.

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the appropriate time 
period to respond before the claims 
folder is returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




